182 S.W.3d 665 (2005)
Edna CLAUNCH, Appellant,
v.
DEGREE OF HONOR PROTECTIVE ASSOCIATION, Respondent.
No. ED 86185.
Missouri Court of Appeals, Eastern District, Division Four.
December 20, 2005.
Motion for Rehearing and/or Transfer Denied January 24, 2006.
*666 Gretchen G. Myers, St. Louis, MO, for appellant.
Duane Lee Coleman, St. Louis, MO, for respondent.
Before NANNETTE A. BAKER, P.J. and ROBERT G. DOWD, JR. and SHERRI B. SULLIVAN, JJ.
Motion for Rehearing and/or Transfer to Supreme Court Denied January 24, 2006.

ORDER
PER CURIAM.
Edna Mae Claunch ("Claunch") appeals from the final award of the Labor and Industrial Relations Commission ("Commission") denying Claunch's claim for workers' compensation benefits from her employer, Degree of Honor Protective Association ("DOH"). Claunch contends the Commission erred in reversing the award of the Administrative Law Judge ("ALJ") and denying benefits based on the notice requirement. Claunch also argues the Commission erred in finding the notice issue dispositive.
We have reviewed the briefs of the parties and the record on appeal and find the claims of error to be without merit. After reviewing the whole record, we find the Commission's award is supported by competent and substantial evidence and is not contrary the overwhelming weight of the evidence. Hampton v. Big Boy Steel Erection, 121 S.W.3d 220, 223 (Mo. banc 2003). An opinion reciting the detailed facts and restating principles of law would have no precedential value. The parties have been furnished with a memorandum for their information only, setting forth the reasons for this order. The judgment is affirmed in accordance with Rule 84.16(b). The DOH's motion to strike portions of Claunch's brief referencing these allegations is hereby denied.